DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Specifically, Applicant’s specification fails to provide support for “said metallic femoral component is characterized by an external groove with a fork shape not extending to a trochlea, so as to decrease pain of trochlea area bone rubbing on a metallic surface of the implant” as outlined in claim 4. 	Additionally, Applicant’s specification fail to provide support for “said hear shape design configured to overcome un-coverage and overhand complications”.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 3, 4, 5, 9 and 12 are objected to as they begin with a capital letter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 4, Applicant recites that claim 4 depends from claim “1m” which is not a claim listed that precedes claim 4.
 	Regarding claim 5, Applicant recites that claim 5 depends from claim “12” which is not a claim currently presented.
 	For the purpose of examination, both claims are being interpreted to depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (US 2005/0055100).
	Regarding claim 1, Lewis et al. disclose a custom made implant for use on a dog or small animal in a knee arthroplasty (TKA) surgery, comprising a metallic (¶17) tibial component (60); a metallic (¶16) femoral component (20); and a plastic part (40) positioned at an intersection of said metallic tibial and femoral components, said plastic part simulating natural articular cartilage such that said metallic tibial component articulates with said metallic femoral component due to said plastic part (figures 3-4); wherein the custom made implant is designed based on a planning of virtual surgery of the TKA on a specific software and according a surgical technique of the TKA (¶2, ¶5); and wherein the custom made implant provides an artificial knee prosthesis, fitting to an exact anatomical structure of a stifle of the dog or small animal undergoing the TKA surgery (¶2, ¶5).
 	Regarding claim 2, Lewis et al. disclose the metallic femoral component is characterized by four internal surfaces (see figure below) matching a femur bone anatomy of the stifle and fit to main femoral cuts including a distal cut, an anterior cut, an anterior chamfer cut and a posterior cut (see figure below).
	Regarding claim 4, Lewis et al. disclose the metallic femoral component is characterized by an external groove (25) with a fork shape not extending to a trochlea (figures 3-4), so as to decrease pain of trochlea area bone rubbing on a metallic surface of the implant (figures 3-4).
 	Regarding claim 8, Lewis et al. disclose the custom made implant is tailed specifically for each case using a universally applicable implant (figures 1-4, ¶5, ¶16-17).
 	Regarding claim 9, Lewis et al. disclose the custom made implant fits the naked bone so as to be suitable for any animal, regardless of their shape and anatomy of their knees (figures 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2005/0055100) in view of Caspari et al. (US 5,207,711).
 	Regarding claim 3, Lewis et al. disclose the claimed invention except for the metallic femoral component has a single anterior peg (35) extending between two epicondyles (21, 22, figures 1-4) instead of two anterior pegs.
 	Caspari et al. discloses a femoral component (100) of a knee implant (figure 1) having two anterior pegs (136, 138, figure 11).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the femoral component of Lewis et al. to include two anterior pegs, instead of one, as it would provide an additional fixation location thereby enhancing anchoring of the femoral component to the femur.

Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lewis et al. (US 2005/0055100).
 	Regarding claim 5, Lewis et al. disclose the claimed invention including that the implant is designed for the specific anatomy of a dog’s stifle (¶2, ¶5-6), but fails to expressly teach or disclose the metallic tibial component is characterized by a heart shape design adapted to fit a tibial bone in a cutting area after a tibia bone resection, the heart shape design configured to overcome un-coverage and overhand complications.  
 	However, Lewis et al. expressly teaches that the shape is such that it conforms to the tibia which in canines resembles the shape of a heart.
The claimed phrase “manufactured according to image-based, 3D, preoperative planning” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.   	With regard to claim 6, it is noted that the device of Lewis et al. appear to be substantially identical to the device claimed, although produce by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2005/0055100) in view of Van Zile (US 4,834,081). 	Regarding claim 3, Lewis et al. disclose the claimed invention including that the implant is designed for the specific anatomy of a dog’s stifle (¶2, ¶5-6), but fails to expressly teach or disclose the metallic tibial component is characterized by a heart shape design adapted to fit a tibial bone in a cutting area after a tibia bone resection, the heart shape design configured to overcome un-coverage and overhand complications. 	 Van Zile disclose a tibial component (22) of a knee implant (18) which is heart shaped (34, figure 3, column 5, lines1-10). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the tibial component of the knee implant of Lewis et al. as it is a known shape for the purpose of conforming to a resect tibia.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2005/0055100) in view of Hunter et al. (US 2004/0002766).	 Regarding claim 7, Lewis et al. disclose the claimed invention except for the implant is manufactured and built of mesh and porous metallic material to allow for osteointegration. 	Hunter et al. disclose a knee implant (figures 3-4) manufactured and built of mesh and porous metallic material (¶66, ¶80-81, ¶88) the mesh and porous metallic material increase the surface area for which osteointegration can occur creating better adhesion (¶81). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have manufactured and built the implant of Lewis et al. to have a porous metallic material as taught by Hunter et al. as it increase the surface area for which osteointegration can occur creating better adhesion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/           Primary Examiner, Art Unit 3775